           Case 2:20-cv-01787-TSZ Document 17 Filed 04/06/21 Page 1 of 3




 1                                                             HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
      UNIT OWNERS ASSOCIATION OF JUDSON                     NO. 2:20-CV-1787-TSZ
 9    PLAZA CONDOMINIUM, a Washington non-
      profit corporation,                                   STIPULATION FOR AND
10                                                          ORDER OF DISMISSAL OF
                             Plaintiff,                     DEFENDANT AMERICAN
11                                                          AUTOMOBILE INSURANCE
                v.                                          COMPANY
12
      AMERICAN AUTOMOBILE INSURANCE
13    COMPANY; and OREGON MUTUAL
      INSURANCE COMPANY,
14
                             Defendants.
15
                                             STIPULATION
16
               IT IS HEREBY STIPULATED by counsel for the parties hereto that all of
17
     plaintiff’s claims against defendant American Automobile Insurance Company in this action
18
     have been settled and, as a result, shall be dismissed with prejudice and without costs.
19
               Plaintiff’s claims against defendant Oregon Mutual Insurance Company remain
20
     intact.
21
     //
22
     //
23

24
     STIPULATION FOR AND ORDER OF DISMISSAL OF
     DEF AMERICAN AUTOMOBILE INS. CO. - 1
     (No. 2:20-CV-1787-TSZ)
          Case 2:20-cv-01787-TSZ Document 17 Filed 04/06/21 Page 2 of 3




 1          DATED this 5th day of April, 2021.

 2   ASHBAUGH BEAL                                 MCNAUL EBEL NAWROT & HELGREN PLLC

 3
     By s/ Jesse D. Miller                         By s/ Curtis C. Isacke
 4     Jesse D. Miller, WSBA #35837                  Malaika M. Eaton, WSBA No. 32537
       jmiller@ashbaughbeal.com                      meaton@mcnaul.com
 5     Zachary O. McIsaac, WSBA #35833               Curtis C. Isacke, WSBA No. 49303
       zmcisaac@ashbaughbeal.com                     cisacke@mcnaul.com
 6     Attorneys for Plaintiff                       Attorneys for Defendant American
                                                     Automobile Insurance Company
 7

 8
                                       ORDER OF DISMISSAL
 9
            This matter came before the Court on the stipulation for dismissal, docket no. 16,
10
     signed by counsel for plaintiff and counsel for defendant American Automobile Insurance
11   Company. On the basis of these parties’ representations, the Court DISMISSES plaintiff's
12   claims against defendant American Automobile Insurance Company with prejudice and

13   without costs.

14          DATED this 6th day of April, 2021.

15                                                A
                                                 Thomas S. Zilly
16                                               United States District Judge

17

18
     Presented by:
19
     ASHBAUGH BEAL
20
     By s/ Jesse D. Miller
21       Jesse D. Miller, WSBA #35837
         jmiller@ashbaughbeal.com
22       Zachary O. McIsaac, WSBA #35833
         zmcisaac@ashbaughbeal.com
23       Attorneys for Plaintiff
     ///
24
     STIPULATION FOR AND ORDER OF DISMISSAL OF
     DEF AMERICAN AUTOMOBILE INS. CO. - 2
     (No. 2:20-CV-1787-TSZ)
          Case 2:20-cv-01787-TSZ Document 17 Filed 04/06/21 Page 3 of 3




 1   MCNAUL EBEL NAWROT & HELGREN PLLC

 2
     By s/ Curtis C. Isacke
 3     Malaika M. Eaton, WSBA No. 32537
       meaton@mcnaul.com
 4     Curtis C. Isacke, WSBA No. 49303
       cisacke@mcnaul.com
 5     Attorneys for Defendant American
       Automobile Insurance Company
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATION FOR AND ORDER OF DISMISSAL OF
     DEF AMERICAN AUTOMOBILE INS. CO. - 3
     (No. 2:20-CV-1787-TSZ)
